DETAILED ACTION
This is a final office action on the merits in application number 16/221,465. This action is in response to Applicant’s Amendments and Arguments dated 3/3/2021. Claims 1, 2, 13 and 19 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101:
Applicant asserts on page 6, center, that the amendments to Claims 1, 2, 13 and 19 “recite a specific technique by which objects are tracked without requiring unique object identification. This provides a processor efficient technique that improves the processing throughput of the processor that implements the claims”. Applicant has amended to add a well-known image processing technique of pixel sampling that increases processing efficiency and has amended to add the well-known technique of tracking a moving object without specifically identifying the object which also increases processing efficiency. Applicant has also amended to add additional well-known computer hardware.  As discussed in the 35 USC 101 rejection, infra, Applicant has claimed the abstract idea of tracking objects/shoppers/carts/shopping bags in a retail store for the purposes of preventing shoplifting which is in the category of Certain Methods of Human 

Regarding 35 USC 103:
Applicant asserts on page 6, bottom, to page 7, top, that the Prior Art asserted by the Office does not teach the newly added tracking movement of objects … by sampling pixels of the images for attributes of the objects without performing object recognition on the objects to unique identify the objects.  In view of Applicant’s amendments, as discussed in the 35 USC 103 rejection, infra, new grounds of rejection are made in view of Ramanathan in view of Omer, Buibas and Schoner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Claims 1 and 13 recite the statutory category of Method and Independent Claim 19 recites the statutory category of System (Machine), respectively.  Claims 2-12 depend from Claim 1 and Claims 14-18 depend from Claim 13 and are thus Method claims and Claim 20 depends from Claim 19 and are thus System (Machine) claims.

Step 2A, prong 1: 
Using Independent Claim 19 as exemplary, Claim 19 recites (Currently Amended) A system, comprising: cameras configured to capture images at and in proximity to a Self-Service Terminal (SST); a server comprising a hardware processor and a non-transitory computer- readable storage medium; the hardware processor; the non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions executed by the hardware processor from a non-transitory computer-readable storage medium causing the hardware processor to perform operations, comprising: tracking movements from the images for: a customer, items, bags, and a cart relative to a known position for the SST during a transaction at the SST by sampling pixels of the images and obtaining attributes for the customer, the items, the bags, and the cart without uniquely identifying the customer, the items, the bags, and the cart; and processing security instructions when at least some of the movements indicate walk- away theft by the customer before the items for the transaction are paid for by the customer_ at the SST.

For clarity Examiner has bolded the non-abstract elements. Amended Claim 19 recites steps that,under their broadest reasonable interpretations and but for the recitations of cameras, a terminal, and computer elements (server, processor, medium), cover a Certain Method of Organizing Human Activity in the sub-category of commercial and legal interactions. Specifically, Applicant claims the abstract idea of tracking objects/shoppers/carts/shopping bags in a retail store for the purposes of preventing shoplifting.  Independent Claims 1 and 13 similarly recite the same abstract idea.

In addition to claiming the same abstract idea as Claim 1, Dependent Claims 2-4 recite a camera and futher define the field of view.  In addition to claiming the same abstract idea as Claim 1, Dependent Claims 4 recites a scanner component of the terminal.  In addition to claiming the same abstract idea as Claims 1 and 13, Dependent Claims 2-5, 11, 14 and 17 also recite a terminal. In addition to claiming the same abstract idea as Claim 1, Claim 10 also recites a light or a speaker or a staff-operated device or a security system or an enterprise system and further defines alarms. Claims 10, 11, 17, 18 and 20 further qualify alarms and preventing false alarms. In addition to claiming the same abstract idea as Claim 1, Claim 12 recites an audit store (stores data in memory).  Claims 6-9 also provide further detail of which items are tracked. Claims 6-9, 15, 16, 18 and 20 recite the same abstract idea as Claims 1, 13 and 19 and do not recite any additional items.  Claims 1-20 therefore recite an abstract idea.


The judicial exception is not integrated into a practical application. With the exception of a camera, a terminal, a scanner, a server that includes a processor and a storage medium, (a light or a speaker or a staff-operated device or a security system or an enterprise system) and an audit store, the Applicant does not claim any hardware.  In Applicant’s specification Applicant recites the word camera(s) 21 times but does not provide any detail as to a specific type or technical requirements thus camera is interpreted as any kind of camera.  Applicant recites transaction terminals and self-service terminals but does not provide any detail as to a specific type or technical requirements of these devices thus transaction terminals and self-service terminals are interpreted as any kind of transaction terminals and self-service terminals, respectively. Applicant recites scanner in [0024] and describes it as “a peripheral of the terminal 120 and used for item code scanning during the SCO transaction”. Since terminal 120 is not specifically described as a particular type or technology a scanner is interpreted as any device on any terminal that scans products during a transaction. Applicant recites a server that includes a processor and a storage medium and describes this in [0078] as being “configured to execute payment tracker 404” but does not provide any detail as to a specific type or technical requirements of this device thus a server that includes a processor and a storage medium is interpreted as any device capable of executing payment tracker 404.  Applicant claims the alternative alarm devices of a light or a speaker or a staff-operated device or a security system or an enterprise system.  Applicant describes lights in [0032] as located “at any location” but does not provide any detail as to a specific type or technical requirements of lights thus lights are interpreted as any kind of lights. Applicant describes speaker in [0032] as located “at any location” but does not provide any detail as to a specific type or technical requirements speaker thus speaker is interpreted as any kind of speaker. Applicant describes staff operated device in [0032] as able to receive “a customized message …(consisting of) … as an SMS text, as a customized mobile application pushed message, as a store wide system message” but does not provide any detail as to a specific type or technical requirements of staff operated device thus staff operated device is interpreted as any kind of staff operated device capable of receiving “an SMS text, as a customized mobile application pushed message, as a store wide system message”. Applicant describes security system in [0032] as “existing…in the store” and “perform(ing) a variety of actions based on receiving the alert code, such as activating the lights 140, playing the sounds or messages over the speakers 140, sending customized messages to the staff operated devices 130, and other actions” but does not provide any detail as to a specific type or technical requirements of security system thus security system is interpreted as any kind of staff operated device capable of  “perform(ing) a variety of actions based on receiving the alert code, such as activating the lights 140, playing the sounds or messages over the speakers 140, sending customized messages to the staff operated devices 130, and other actions”.  Applicant describes enterprise system in [0057] as receiving “a store-wide custom message” but does not provide any detail as to a specific type or technical requirements of enterprise system thus enterprise system is interpreted as any kind of system capable of receiving  “a store-wide custom message”.   Applicant describes an audit store in [0033] as storing images and transaction data but does not provide any detail as to a specific type or technical requirements of audit store thus audit store is interpreted as any kind of memory capable of storing images and transaction data.



Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP 2106.05(d)(II) states that the courts have recognized that the following computer functions are well-understood, routine and conventional: receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document or a web browser’s back and forward button functionality. Additionally it is old and well known in the art to use video cameras in a retail environment connected to a checkout terminal and an alarm or alert system. See, for example, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) and further in view of  U.S. Patent Publication 2017/0309136 (Schoner).

Regarding Claim 1:
Ramanathan teaches a system that uses computer vision to monitor shopping baskets to prevent theft of the cart and unpaid merchandise at the exit of a retail store. Ramanathan teaches: (Currently Amended) A method, comprising: providing executable instructions to a processor of a device from a non-transitory computer- readable storage medium causing the processor to perform operations comprising:  ([0082] “processor”)

…and processing an action ([0041] “actuating an alarm” and [0045] “send a lock command to the cart”).

when at least one of the objects is tracked as moving away from the transaction terminal before the payment is received by the transaction terminal.   ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

While  Ramanathan teaches video imaging ([0060] “near checkout lanes”), Ramanathan does not specifically teach:  tracking movement of objects relative to a transaction terminal from images captured by cameras when a payment is requested for a transaction at the transaction terminal ;  Omer teaches a system that uses cameras and machine learning at a self-checkout POS terminal to identify items offered for sale in a store. Omer teaches ([Column 1, line 64 to Column 2, line 4] “Detecting one or more picked up items while checked out for one or more of the tracked customers at a Point of Sale (POS) comprising a POS reader configured to read an identifier of each checked out item. Correlating between one or more of the detected item and respective identifiers received from the POS reader according to timestamps of the respective identifiers read event received from the POS reader”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

  by sampling pixels of the images for attributes of the objects. Buibas teaches a machine vision system for retail security. Buibas teaches [Column 31, lines 13-20] “an appearance for a detected person may be generated by extracting a set of images that have corresponding pixels for that person. …generate a surface around a person (using the person's detected position to define the location of the surface), and to sample the pixel values for the 3D points on the surface for each camera” and [Column 31, line 66 – Column 32, line 1] “Appearance extraction from image 30G may for example be done by histograms, or by any other dimensionality reduction method”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the pixel sampling technique for tracking unique objects taught by Buibas in the system taught by Ramanathan because they both use computer vision in the same context and Buibas teaches a particular technique that would have been available at the time of Applicant’s effective filing date that would result in a predictable improvement in processing time. 

While Ramanathan teaches video imaging ([0060] “near checkout lanes” and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) available from Google, Inc. (Mountain View, Calif.), which supports the TensorFlow Lite machine learning and computer vision models”),  Ramanathan does not specifically teach:  without performing object recognition on the objects to unique identify the objects, Buibas also teaches recognizing that an object is the same object seen in a previous frame without specifically identifying it. Buibas Schoner also teaches a machine vision system for retail security. Schoner teaches ([0008] “the one or more processors are configured to update a first electronic basket and a second electronic basket; the first electronic basket corresponds to the number of items removed by the user; and the second electronic basket corresponds to the number of items scanned. In some embodiments, the one or more cameras are configured to count the number of items without identifying the user; the one or more cameras are configured to count the number of items without identifying items”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the recognition but not identification functionality of Buibas on objects, as taught by Schoner, in the machine vision system taught by Ramanathan because the technologies were available at the time of Applicant’s effective filing date, the combination could have been achieved by known methods with no change to each system’s respective functions and the combination would predictably improve processing time.

Regarding Claim 2:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claim 1. Ramanathan also teaches:  The method of claim 1, wherein tracking further includes obtaining images from a plurality of camera focused on the transaction terminal and tracking the objects from the images.  ([0060] “additional secondary camera(s) 410a can be located through the facility to monitor movement of carts (e.g., through checkout lanes or pay points or from locations where high value items are stored).  As carts move from the field of view of one secondary camera to another secondary camera (or to a CVU or CTU), the system can hand off tracking of the cart to the next camera to provide a substantially continuous path of the cart”).

Regarding Claim 5:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claim 1. While Ramanathan teaches tracking a customer ([0147] “The object recognizers can recognize …indicia associated with a user who is pushing or operating a cart (e.g., a particular style of shirt (e.g., plaid or striped), a particular pair of pants or a skirt or a jacket or a hat), characteristics of the user (e.g., facial features, body features), etc.” and [0148] “object recognizer may be used to recognize characteristics of a user surveillance associated with the shopping basket”), Ramanathan does not specifically teach:  The method of claim 1, wherein tracking further includes initiating the tracking when a first object is identified as being a customer situated in front of the transaction terminal for the transaction. Omer does, however, in ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204” and [Column 15, lines 31-36] “the detection algorithm(s) may be adapted to track the customer(s) 204 from the time of his entry into the store 200 to the time of his departure from the store 200, specifically to time of departure through one or more of the POS areas of the store 200”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to 

Regarding Claim 6: 
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claims 1 and 5.  While Ramanathan teaches using video analytics to determine if a cart is empty or has items in it ([0040] “the CVU (alone or in combination with the CCU or an AP) can analyze images (taken by the camera) of shopping baskets to determine a load status of the basket, e.g., empty, partially loaded, or fully loaded”), Ramanathan does not specifically teach:  The method of claim 5, wherein initiating further includes tracking second objects as items being processed during the transaction.  Omer does, however, in ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

Regarding Claim 7:
The method of claim 6, tracking further includes tracking third objects as bags or a cart that the items are placed into by the customer after being processed.  Omer does, however, in ([Column 4, lines 5-11] “The interactions comprise picking up one or more items, discarding one or more items, placing one or more items in a shopping cart, removing one or more items from the shopping cart, placing one or more items in a shopping bag, removing one or more items from the shopping bag, carrying one or more items and/or transferring one or more items to another person”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

Regarding Claim 8:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claim 1. Ramanathan teaches The method of claim 1, wherein processing further includes identifying the at least one object as a bag or a cart for items associated with the transaction as moving in a direction associated with an exit.  ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0051] “The CVU may access payment information to determine whether or not the shopper associated with the exiting basket has paid for the goods in the basket. If the shopper has made 

Regarding Claim 9:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claims 1 and 8. Ramanathan teaches The method of claim 8, wherein identifying further includes identifying another object as a customer that conducted the transaction moving in the direction with the bag or the cart.  ([0147] “The object recognizers can recognize …indicia associated with a user who is pushing or operating a cart (e.g., a particular style of shirt (e.g., plaid or striped), a particular pair of pants or a skirt or a jacket or a hat), characteristics of the user (e.g., facial features, body features), etc.” and [0148] “object recognizer may be used to recognize characteristics of a user associated with the shopping basket”).


Regarding Claim 10:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claim 1.  Ramanathan also teaches: The method of claim 1, wherein processing further includes performing the action as one or more of: lighting a light, changing a color or an effect of an existing light that is lit, playing a sound or a message over a speaker, sending a custom message to a staff-operated device, sending a security code to a security system, and broadcasting an enterprise-wide custom message to an enterprise system.  ([0041] “send an alert to store personnel, actuate an alarm, communicate a warning that is displayed to the shopper by a 

Regarding Claim 12:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claim 1.  Ramanathan also teaches: The method of claim 1, wherein processing further includes logging images associated with the objects and transaction details associated with the transaction in an audit store when the action is processed.  ([0092] “the cloud platform 470 can provide real-time event detection or live streaming 476 in which an event log (e.g., a database of images of successfully or unsuccessfully identified theft events) can be reviewed and analyzed for troubleshooting or to improve the performance of the system 400”).

Claims 13, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of  U.S. Patent Publication 2017/0309136 (Schoner) and further in view of Official Notice.

Regarding Claim 13:
Ramanathan teaches: (Currently Amended) A method, comprising: providing executable instructions to a processor of a device from a non-transitory computer- readable storage medium causing the processor to perform operations comprising: receiving images that capture a customer…tracking movements of the customer, ([0147] “The object recognizers can recognize …indicia associated with a user who is pushing or operating a cart (e.g., a particular style of shirt (e.g., plaid or striped), a particular pair of pants or a skirt or a jacket or a hat), characteristics of 

(receiving images that capture) a cart situated at a … Terminal during a transaction; (tracking movements of) …the cart during the transaction from the images ([0060] “additional secondary camera(s) 410a can be located through the facility to monitor movement of carts (e.g., through checkout lanes or pay points or from locations where high value items are stored).  As carts move from the field of view of one secondary camera to another secondary camera (or to a CVU or CTU), the system can hand off tracking of the cart to the next camera to provide a substantially continuous path of the cart”).

obtaining an indication that the items were recorded and the transaction is requesting a payment from the customer to complete the transaction… ([0051] “The CVU may access payment information to determine whether or not the shopper associated with the exiting basket has paid for the goods in the basket”).

and determining whether to issue an alert message when the movements tracked after the indication is obtained and before the payment is received from the customer.  ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

(receiving images that capture) (tracking movements of) items. Omer does, however, in ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204”). 

Ramanathan does not specifically teach: (receiving images that capture) (tracking movements of )bags, but Omer does, however, in ([Column 4, lines 5-11] “The interactions comprise picking up one or more items, discarding one or more items, placing one or more items in a shopping cart, removing one or more items from the shopping cart, placing one or more items in a shopping bag, removing one or more items from the shopping bag, carrying one or more items and/or transferring one or more items to another person”).

While Ramanathan teaches a check out register (see at least [0049]) and a mobile pay point (see at least ([0077, 0025 and 0044]), Ramanathan does not specifically teach Self-Service Terminal (SST). Omer does, however, in ([Column 22, lines 54-56] “the POS reader(s) 240 includes the barcode scanner operated by the respective tracked customer 204”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable 

While  Ramanathan teaches video imaging ([0060] “near checkout lanes”) and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) …which supports the TensorFlow Lite machine learning and computer vision models”), Ramanathan does not specifically teach:  by sampling pixels of the images and obtaining attributes for the customer, the items, the bags, and the cart  Buibas teaches a machine vision system for retail security. Buibas teaches [Column 31, lines 13-20] “an appearance for a detected person may be generated by extracting a set of images that have corresponding pixels for that person. …generate a surface around a person (using the person's detected position to define the location of the surface), and to sample the pixel values for the 3D points on the surface for each camera” and [Column 31, line 66 – Column 32, line 1] “Appearance extraction from image 30G may for example be done by histograms, or by any other dimensionality reduction method”).  Examiner takes Office Notice that the system taught by Buibas samples pixels to learn attributes to track everything that it “sees” and this could include the customer, the items, the bags and the cart. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the pixel sampling technique for tracking unique objects taught by Buibas in the system taught by Ramanathan because they both use computer vision in the same context and Buibas teaches a particular technique that would have been available at the time of Applicant’s effective filing date that would result in a predictable improvement in processing time. 

  without uniquely identifying the customer, the items, the bags, and the cart Buibas also teaches recognizing that an object is the same object seen in a previous frame without specifically identifying it. Buibas teaches ([Column 4, lines 47-54] “the processor is further configured to identify one or more distinguishing characteristics of the person by analyzing a first subset of the time sequence of images and recognizes the person in a second subset of the time sequence of images using the distinguishing characteristics. In one or more embodiments, the processor recognizes the person in the second subset without determination of an identity of the person”).  While to machine vision a person is just another kind of “object”, Buibas does not specifically teach “object”. Schoner also teaches a machine vision system for retail security. Schoner teaches ([0008] “the one or more processors are configured to update a first electronic basket and a second electronic basket; the first electronic basket corresponds to the number of items removed by the user; and the second electronic basket corresponds to the number of items scanned. In some embodiments, the one or more cameras are configured to count the number of items without identifying the user; the one or more cameras are configured to count the number of items without identifying items”). Examiner takes Office Notice that the system taught by Schoner can count without identifying any object that it “sees” and this can also include bags and carts. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the recognition but not identification functionality of Buibas on objects, as taught by Schoner, in the machine vision system taught by Ramanathan because the technologies were 

Regarding Claim 14:
Ramanathan in view of Omer, Buibas, Schoner and Official Notice teaches all of the elements of Claim 13.  While Ramanathan teaches video imaging ([0060] “near checkout lanes” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”), Ramanathan does not specifically teach:  The method of claim 13, wherein tracking further includes tracking the movements relative to a known position for the SST.  Omer teaches ([Column 1, line 64 to Column 2, line 4] “Detecting one or more picked up items while checked out for one or more of the tracked customers at a Point of Sale (POS) comprising a POS reader configured to read an identifier of each checked out item. Correlating between one or more of the detected item and respective identifiers received from the POS reader according to timestamps of the respective identifiers read event received from the POS reader”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

Regarding Claim 17:
Ramanathan in view of Omer, Buibas, Schoner and Official Notice teaches all of the elements of Claims 13 and 14. Ramanathan teaches: The method of claim 14, wherein obtaining further includes receiving the indication from a transaction manager executing on the (terminal) and processing the transaction.   ([0051] “The CVU may access payment information to determine whether or not the shopper associated with the exiting basket has paid for the goods in the basket”), Ramanathan does not specifically teach: SST but Omer does in ([Column 22, lines 54-56] “the POS reader(s) 240 includes the barcode scanner operated by the respective tracked customer 204”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the door without paying for the merchandise for the predictable situation of customers paying for some but not all of the merchandise in the carts they push out the door.

Regarding Claim 19:
Ramanathan teaches: A system, comprising: cameras configured to capture images at and in proximity to a (terminal): ([0060] “additional secondary camera(s) 410a can be located through the facility to monitor movement of carts (e.g., through checkout lanes or pay points or from locations where high value items are stored).  As carts move from the field of view of one secondary camera to another secondary camera (or to a CVU or CTU), the system can hand off tracking of the cart to the next camera to provide a substantially continuous path of the cart”).

a server comprising a hardware processor and  a non-transitory computer- readable storage medium; the hardware processor; the non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions executed by the hardware processor from a non-transitory computer-readable storage medium causing the hardware processor to perform operations, comprising:   ([0089] “processor” and [0178] “the CVU is further programmed to store the images of the region in a remote, non-transitory computer storage medium”)

 track movements from the images for: a customer… relative to a known position for the (terminal) during a transaction at the (terminal); ([0147] “The object recognizers can recognize …indicia associated with a user who is pushing or operating a cart (e.g., a particular style of shirt (e.g., plaid or striped), a particular pair of pants or a skirt or a jacket or a hat), characteristics of the user (e.g., facial features, body features), etc.” and [0148] “object recognizer may be used to recognize characteristics of a user associated with the shopping basket”).

(track movements from the images for) a cart ([0060] “monitor movement of carts (e.g., through checkout lanes”).

and process security instructions when at least some of the movements indicate walk-away theft by the customer before the items for the transaction are paid for by the customer ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying…actuate an alarm” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

Self-Service Terminal (SST). Omer does, however, in ([Column 22, lines 54-56] “the POS reader(s) 240 includes the barcode scanner operated by the respective tracked customer 204”). 

While Ramanathan teaches using video analytics to determine if a shopping cart is empty or has products in it (see at least [0040] “the CVU (alone or in combination with the CCU or an AP) can analyze images (taken by the camera) of shopping baskets to determine a load status of the basket, e.g., empty, partially loaded, or fully loaded”), Ramanathan does not specifically teach: (track movements from the images for) items, Omer does, however, in ([Column 16, lines 17-20] “when a certain tracked customer 204 arrives at the POS area, the item(s) that the certain tracked customer 204 picked in the store 200 are detected and associated with the tracked customer 204”). 

Ramanathan does not specifically teach: (track movements from the images for) bags, but Omer does, however, in ([Column 4, lines 5-11] “The interactions comprise picking up one or more items, discarding one or more items, placing one or more items in a shopping cart, removing one or more items from the shopping cart, placing one or more items in a shopping bag, removing one or more items from the shopping bag, carrying one or more items and/or transferring one or more items to another person”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine the system taught by Omer to use video analytics to determine if each item was paid for at the POS with the system taught by Ramanathan that uses video analytics to alert security if customers push carts out the 

While  Ramanathan teaches video imaging ([0060] “near checkout lanes”) and ([0082] “the image processor 420 can comprise an Edge tensor processing unit (TPU) …which supports the TensorFlow Lite machine learning and computer vision models”), Ramanathan does not specifically teach:  by sampling pixels of the images and obtaining attributes for the customer, the items, the bags, and the cart  Buibas teaches a machine vision system for retail security. Buibas teaches [Column 31, lines 13-20] “an appearance for a detected person may be generated by extracting a set of images that have corresponding pixels for that person. …generate a surface around a person (using the person's detected position to define the location of the surface), and to sample the pixel values for the 3D points on the surface for each camera” and [Column 31, line 66 – Column 32, line 1] “Appearance extraction from image 30G may for example be done by histograms, or by any other dimensionality reduction method”).  Examiner takes Office Notice that the system taught by Buibas samples pixels to learn attributes to track everything that it “sees” and this could include the customer, the items, the bags and the cart. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the pixel sampling technique for tracking unique objects taught by Buibas in the system taught by Ramanathan because they both use computer vision in the same context and Buibas teaches a particular technique that would have been available at the time of Applicant’s effective filing date that would result in a predictable improvement in processing time. 

  without uniquely identifying the customer, the items, the bags, and the cart, Buibas also teaches recognizing that an object is the same object seen in a previous frame without specifically identifying it. Buibas teaches ([Column 4, lines 47-54] “the processor is further configured to identify one or more distinguishing characteristics of the person by analyzing a first subset of the time sequence of images and recognizes the person in a second subset of the time sequence of images using the distinguishing characteristics. In one or more embodiments, the processor recognizes the person in the second subset without determination of an identity of the person”).  While to machine vision a person is just another kind of “object”, Buibas does not specifically teach “object”. Schoner also teaches a machine vision system for retail security. Schoner teaches ([0008] “the one or more processors are configured to update a first electronic basket and a second electronic basket; the first electronic basket corresponds to the number of items removed by the user; and the second electronic basket corresponds to the number of items scanned. In some embodiments, the one or more cameras are configured to count the number of items without identifying the user; the one or more cameras are configured to count the number of items without identifying items”). Examiner takes Office Notice that the system taught by Schoner can count without identifying any object that it “sees” and this can also include bags and carts. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the recognition but not identification functionality of Buibas on objects, as taught by Schoner, in the machine vision system taught by Ramanathan because the technologies were .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of U.S. Patent Publication 2003/0197782 (Ashe) and further in view of U. S. Patent Publication 2008/0087724 (Kobres).

Regarding Claim 3:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claim 1. Ramanathan also teaches:  The method of claim 1, wherein obtaining further includes obtaining additional images from at least one camera focused along a pathway from the transaction terminal to one of: an exit,   ([0016] “computer vision units (CVUs) and secondary cameras near an entrance/exit to a retail store” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”).

While Ramanathan teaches using video analytics and alerting security if customers push carts out the door without paying for the merchandise, Ramanathan does not specifically teach: a customer-service area.  Ashe teaches a video surveillance system that monitors POS exceptions ([0033] “Typical targets for video surveillance cameras include check out lanes, building entry and exit points, shopping aisles, customer services desks”). It would have been obvious to a 

While Ramanathan teaches using video analytics and alerting security if customers push carts out the door without paying for the merchandise, Ramanathan does not specifically teach: and an attendant-terminal area.  Kobres teaches ([0029] To further relieve consumer frustration arising from an intervention event, a video camera and microphone may be provided at the intervention service station”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Ramanathan and Kobres because both teach video surveillance systems and the addition of cameras in different locations can be achieved by known methods with predictable results with no change to each system’s respective function.

Regarding Claim 4:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claims 1. Ramanathan in view of Omer, Ashe and Kobres teaches all of the elements of Claim 3.  While Ramanathan teaches video imaging ([0060] “near checkout lanes”) and teaches a system that integrates payment status from the POS with the video images (see at least [0044]), Ramanathan does not specifically teach:  The method of claim 3, wherein obtaining further includes obtain further images from a further camera integrated into an item scanner of the transaction terminal.  Kobres teaches ([0007] “The system includes a checkout station located at a retail site, a video camera and microphone mounted at the checkout station, a data communicator for .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of U.S. Patent Publication 2013/0187755 (Rogers), in view of U.S. Patent 9,911,290 (Zalewski) in view of U.S. Patent Publication 20140159869 (Zumsteg) and further in view of U.S. Patent Publication 2003/0197782 (Ashe).

Regarding Claim 11:
Ramanathan in view of Omer, Buibas and Schoner teaches all of the elements of Claim 1.  Ramanathan also teaches: at least one object is tracked as moving away from the transaction terminal before the payment is received by the transaction terminal ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”). Ramanathan does not The method of claim 1, wherein processing further includes disregarding the processing of the action … when one of: 1) a customer being tracked with the objects is tracked as leaving the transaction terminal without items, bags, or a cart being tracked as other ones of the objects and which remain at the transaction terminal, or 2) the customer is tracked as being headed in a direction of a customer-service desk or an attendant terminal.  

Rodgers teaches a system that manages a theft system for shopping carts that sounds an alarm if an attempt is made by an unauthorized person to move the shopping cart to an unauthorized location ([0081] “visual and/or auditory alarm”) and suppresses the alarm for pre-authorized people in pre-authorized locations to avoid false alarms for non-theft events. Rodgers teaches: wherein processing further includes disregarding the processing of the action ([0082-0084] “if the customer is authorized to take a cart off-premises, the system may be configured so that either [0083] no action takes place, or [0084] only action not apparent to the customer takes place, such an triggering an electronic notification”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use the shopping cart security system taught by Rodgers in the shopping cart security system taught by Ramanathan because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.

Zalewski teaches a system that uses image detection to associate customers and products for purchase in a store to facilitate a sale transaction. Zalewski teaches: when one of: 1) a customer being tracked with the objects is tracked as leaving the transaction terminal without items, bags, or a cart being tracked as other ones of the objects and which remain at the transaction terminal, or ([0686] “the user can change his or her mind and leave the product back on the store shelf or some other area in the store before exiting”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that putting an object back and leaving a store without it would be a non-sale, non-theft event, as taught by Zalewski, and this could be combined with the computer vision system taught by Ramanathan that also associates customers and products because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.

Ramanathan teaches a video surveillance system to track shopping baskets pushed by customers near the exit of a retail store: ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”) but Ramanathan does not specifically teach 2) the customer is tracked as being headed in a direction of a customer-service desk or an attendant terminal.  Zumsteg teaches a retail sensor system with an exclusion zone in which active electronic security tags do not set off an alarm when they are in a certain area in the store. ([0043] “responsive to detecting an item having been physically transferred from "exclusion zone" 1030 to "POS zone" 1010 without being scanned by the checkout bar code reader, the system can alert the POS operator (e.g., by emitting an audible alarm and/or displaying a warning message).  Ashe teaches video surveillance of a customer service desk ([0033] “Typical targets for video surveillance cameras include check out lanes, building entry and exit points, shopping aisles, customer services desks”). It would be obvious to a person of ordinary .
	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer) in view of U. S. Patent 10, 282,720 (Buibas) in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of Official Notice and further in view of U.S. Patent Publication 2020/0193507 (Glaser).

Regarding Claim 15:
Ramanathan in view of Omer, Buibas, Schoner and Official Notice teaches all of the elements of Claims 13 and 14. While  Ramanathan teaches tracking by video imaging: ([0060] “near checkout lanes” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit” and identification of the kind of load in a shopping basket: [0096] “image processor can classify an object…amount of the load…estimate a value of the load”), Ramanathan does not specifically teach: The method of claim 14, wherein tracking further includes associating each of the items with a particular bag when that item is placed in that bag by the customer during the transaction. Glaser teaches a system that uses computer vision to assist in partially and fully automatic store checkout by associating objects. Glaser teaches ([0251] “In the context of maintaining the EOG as it relates to facilitating a checkout process, maintaining the environmental object graph includes at least one instance of classifying and associating a shopper object and another object. The shopper object can be a customer/person object, a cart object, a basket classified object, a bag classified object and/or some collection of shopper associated objects (e.g., a shopper object, various bag objects, a basket object and/or a cart object). The other object can be a SKU object (e.g., a product eligible for purchase, renting, or involvement in a transaction)” and [0213] “a cart object, a basket classified object, a bag classified object and/or some collection of shopper associated objects”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use a modeling system such as the environmental object graph, as taught by Glaser in the system taught by Ramanathan because Ramanathan teaches using machine learning and computer vision models (see at least [0082]) and the model taught by Glaser that specifically associated products with a particular bag or cart would be simple substitution of one known element for another to obtain predictable results.

Regarding Claim 16:
Ramanathan in view of Omer, Buibas, Schoner and Official Notice teaches all of the elements of Claims 13 and 14. Ramanathan in view of Omer, Buibas, Schoner, Official Notice and Glaser teaches all of the elements of Claim 15. While  Ramanathan teaches tracking by video imaging: ([0060] “near checkout lanes” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit” and identification of individual carts: [0113] The method of claim 15, wherein tracking further includes associating each bag with the cart when the bags are placed in the cart by the customer during the transaction. Glaser teaches ([0251] “In the context of maintaining the EOG as it relates to facilitating a checkout process, maintaining the environmental object graph includes at least one instance of classifying and associating a shopper object and another object. The shopper object can be a customer/person object, a cart object, a basket classified object, a bag classified object and/or some collection of shopper associated objects (e.g., a shopper object, various bag objects, a basket object and/or a cart object). The other object can be a SKU object (e.g., a product eligible for purchase, renting, or involvement in a transaction)” and [0213] “a cart object, a basket classified object, a bag classified object and/or some collection of shopper associated objects”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use a modeling system such as the environmental object graph, as taught by Glaser in the system taught by Ramanathan because Ramanathan teaches using machine learning and computer vision models (see at least [0082]) and the model taught by Glaser that specifically associated products with a particular bag or cart would be simple substitution of one known element for another to obtain predictable results.
  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0079412 (Ramanathan) in view of U.S. Patent 10,607,116 (Omer), in view of U. S. Patent 10, 282,720 (Buibas) in view of  U.S. Patent Publication 2017/0309136 (Schoner) in view of Official Notice in view of U.S. Patent Publication 2013/0187755 (Rogers), and further in view of U.S. Patent 9,911,290 (Zalewski).

Regarding Claim 18:
Ramanathan in view of Omer, Buibas, Schoner and Official Notice teaches all of the elements of Claims 13 and 14. Ramanathan also teaches: ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”). Ramanathan does not specifically teach:   The method of claim 14, wherein determining further includes preventing any issuing of the alert message when false-positive movements are identified from the images after the indication and before the payment is received from the customer.  Rodgers teaches a system that manages a theft system for shopping carts that sounds an alarm if an attempt is made by an unauthorized person to move the shopping cart to an unauthorized location ([0081] “visual and/or auditory alarm”) and suppresses the alarm for pre-authorized people in pre-authorized locations to avoid false alarms for non-theft events. Rodgers teaches: preventing any issuing of the alert message ([0082-0084] “if the customer is authorized to take a cart off-premises, the system may be configured so that either [0083] no action takes place, or [0084] only action not apparent to the customer takes place, such an triggering an electronic notification”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use the shopping cart security system taught by Rodgers in the shopping cart security system taught by Ramanathan because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.
Zalewski teaches a system that uses image detection to associate customers and products for purchase in a store to facilitate a sale transaction. Zalewski teaches: when false-positive movements are identified from the images after the indication and before the payment is received from the customer.   ([0686] “the user can change his or her mind and leave the product back on the store shelf or some other area in the store before exiting”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that putting an object back and leaving a store without it would be a non-sale, non-theft event, as taught by Zalewski, and this could be combined with the computer vision system taught by Ramanathan that also associates customers and products because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.

Regarding Claim 20:
Ramanathan in view of Omer, Buibas, Schoner and Official Notice teaches all of the elements of Claim 19. Ramanathan also teaches: ([0041] “CVU may analyze the cart’s recent history (path and speed) to evaluate whether a customer is attempting to leave the store without paying” and [0060] “The system can support a variety of different methods for assessing whether a customer is exiting the store without paying” and [0123] “track a path of a shopping basket leaving the pay point and moving toward the exit”). Ramanathan does not specifically teach:  The system of claim 19, wherein executable instructions are further configured to perform processing to identify false-positive movements from the movements and avoid processing the security instructions when the false-positive movements are identified. 
Rodgers teaches a system that manages a theft system for shopping carts that sounds an alarm if an attempt is made by an unauthorized person to move the shopping cart to an avoid processing the security instructions ([0082-0084] “if the customer is authorized to take a cart off-premises, the system may be configured so that either [0083] no action takes place, or [0084] only action not apparent to the customer takes place, such an triggering an electronic notification”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use the shopping cart security system taught by Rodgers in the shopping cart security system taught by Ramanathan because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.
Zalewski teaches a system that uses image detection to associate customers and products for purchase in a store to facilitate a sale transaction. Zalewski teaches: The system of claim 19, wherein executable instructions are further configured to perform processing to identify false-positive movements from the movements … when the false-positive movements are identified.  ([0686] “the user can change his or her mind and leave the product back on the store shelf or some other area in the store before exiting”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that putting an object back and leaving a store without it would be a non-sale, non-theft event, as taught by Zalewski, and this could be combined with the computer vision system taught by Ramanathan that also associates customers and products because the combination can be achieved by known methods and would have predictable results of avoiding false alarms.



Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent Publication 2013/0182114 (Zhang) teaches using machine vision to track objects and teaches: [0060] “pixel sampling may be performed for each frame and within each image blob to further reduce the computational complexity”.
U.S. Patent Publication 2015/0049943 (Hamsici) teaches feature extraction using pixel sampling (see esp. [0053-0055]).
U.S. Patent Publication 2016/0117572 (Bhardwaj) teaches feature extraction using pixel sampling (see abstract).
U.S. Patent Publication 2014/0301650 (Irie) teaches feature extraction using pixel sampling (see at least [0006-0007]).
U.S. Patent Publication 20170358103 (Shao) teaches using pixel sampling to track moving objects (abstract).
Also see U.S. Patent Publications 2017/0032304 [0031] and 2017/0032347 [0050-0051] (same assignee as Applicant) that teach pixel sampling and were published over a year prior to Applicant’s effective filing date.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.







/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687